 



Exhibit 10.14
TRINITY INDUSTRIES, INC.
SHORT-TERM MANAGEMENT INCENTIVE PLAN
     Trinity Industries, Inc., a Delaware corporation (the “Company”) adopts
this Short-Term Management Incentive Plan (the “Plan”) for the purpose of
(i) promoting the achievement of superior financial and operating performance of
Trinity Industries, Inc. and its subsidiaries through the awarding of annual
cash incentives to participants in the Plan, (ii) rewarding participants who
make significant contributions to the Company’s success, and (iii) providing the
Company a means to attract, motivate and retain certain key senior officers.
Compensation payable under the Plan is intended to constitute “qualified
performance-based compensation” for the purposes of Section 162(m) of the
Internal Revenue Code of 1986, as amended. The performance goal necessary for
the payment of compensation under the Plan will be achievement of positive
Consolidated Net Income.
     1. DEFINITIONS. As used herein, the following terms shall have the
respective meanings indicated:
     (a) “Board” shall mean the Board of Directors of the Company.
     (b) “Code” shall mean the Internal Revenue Code of 1986, as amended, or the
corresponding provisions of any subsequent federal internal revenue law.
     (c) “Committee” shall mean the Human Resources Committee of the Board or
such other committee appointed by the Board to administer the Plan.
     (d) “Company” shall mean Trinity Industries, Inc., a Delaware corporation.
     (e) “Consolidated Net Income” shall mean, for any Fiscal Year, the net
income before extraordinary items reported in the Company’s annual consolidated
statement of income included in the Annual Report on Form 10-K, as filed with
the Securities Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended.
     (f) “Eligible Executive” shall mean the Company’s Chief Executive Officer
and each of the four other executive officers of the Company that the Committee
determines, in its discretion, is an executive officer whose compensation will
be required to be reported to stockholders under the Securities Exchange Act of
1934, as amended.
     (g) “Incentive Bonus” shall mean, for each Eligible Executive, an annual
bonus opportunity amount determined by the Committee pursuant to Section 3
below.
     (h) “Regulations” shall mean the Treasury Regulations promulgated under the
Code, as amended from time to time.
     2. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the
Committee, which shall have full power and authority to construe, interpret and
administer the Plan and shall have the exclusive right to establish, adjust, pay
or decline to pay the Incentive Bonus for each Eligible Executive. Such power
and authority shall include the right to exercise discretion to reduce by any
amount the Incentive Bonus payable to any Eligible Executive; provided, however,
that the exercise of such discretion with respect to any Eligible Executive
shall not have the effect of increasing the Incentive Bonus that is payable to
any other Eligible Executive.
A-1

 



--------------------------------------------------------------------------------



 



     3. ELIGIBILITY. Eligibility under this Plan is limited to Eligible
Executives designated by the Committee in its sole and absolute discretion.
     4. AWARDS.
     (a) Not later than the 90th day of each fiscal year of the Company, the
Committee, in its sole and absolute discretion, shall designate one or more
Eligible Executives as participants in the Plan for such fiscal year and shall
specify the terms and conditions for the determination and payment of an
Incentive Bonus to each such Eligible Executive for such fiscal year, including
the establishment of a targeted award for each Eligible Executive based on a
percentage of the salary of each Eligible Executive.
     (b) The Committee may condition the payment of an Incentive Bonus upon
satisfaction of such objective or subjective standards as the Committee shall
determine to be appropriate, in its sole and absolute discretion, and shall
retain the discretion to reduce the amount of any Incentive Bonus that would
otherwise be payable to an Eligible Executive (including a reduction in such
amount to zero).
     (c) The Incentive Bonus payable to the Chief Executive Officer of the
Company with respect to any fiscal year shall not exceed 1.5% of the
Consolidated Net Income for such fiscal year. The Incentive Bonus payable to any
other Eligible Executive with respect to any fiscal year shall not exceed 1.0%
of the Consolidated Net Income for such fiscal year.
     5. COMMITTEE CERTIFICATION. As soon as reasonably practicable after the end
of each fiscal year of the Company, the Committee shall determine whether the
stated performance goal has been achieved and the amount of the Incentive Bonus
to be paid to each Eligible Executive for such fiscal year and shall certify
such determinations in writing.
     6. PAYMENT OF INCENTIVE BONUSES. Subject to any election duly and validly
made by an Eligible Executive with respect to the deferral of all or a portion
of his or her Incentive Bonus, Incentive Bonuses shall be paid in cash at such
times and on such terms as are determined by the Committee in its sole and
absolute discretion.
     7. NO RIGHT TO BONUS OR CONTINUED EMPLOYMENT. Neither the establishment of
the Plan, the provision for or payment of any amounts hereunder nor any action
of the Company, the Board or the Committee with respect to the Plan shall be
held or construed to confer upon any person (a) any legal right to receive, or
any interest in, an Incentive Bonus or any other benefit under the Plan or
(b) any legal right to continue to serve as an officer or employee of the
Company or any subsidiary or affiliate of the Company. The Company expressly
reserves any and all rights to discharge any Eligible Executive without
incurring liability to any person under the Plan or otherwise.
     8. WITHHOLDING. The Company shall have the right to withhold, or require an
Eligible Executive to remit to the Company, an amount sufficient to satisfy any
applicable federal, state, local or foreign withholding tax requirements imposed
with respect to the payment of any Incentive Bonus.
     9. NONTRANSFERABILITY. Except as expressly provided by the Committee, the
rights and benefits under the Plan are personal to an Eligible Executive and
shall not be subject to any voluntary or involuntary alienation, assignment,
pledge, transfer or other disposition.
     10. UNFUNDED PLAN. The Company shall have no obligation to reserve or
otherwise fund in advance any amounts that are or may in the future become
payable under the Plan. Any funds that the Company, acting in its sole and
absolute discretion, determines to reserve for future payments under the Plan
may be commingled with other funds of the Company and need not in any way be
segregated from other assets or funds held by the Company. An Eligible
Executive’s rights to payment under the Plan shall be limited to those of a
general creditor of the Company.
A-2

 



--------------------------------------------------------------------------------



 



     11. ADOPTION, AMENDMENT, SUSPENSION AND TERMINATION OF THE PLAN.
     (a) Subject to the approval of the Plan by the holders of a majority of the
Company common stock represented and voting on the proposal at the annual
meeting of Company stockholders to be held on July 19, 2000 (or any adjournment
thereof), the Plan shall be effective for the fiscal year of the Company
commencing April 1, 2000 and shall continue in effect until terminated by the
Board. Upon such approval of the Plan by the Company’s stockholders, all
Incentive Bonuses awarded under the Plan on or after July 19, 2000 shall be
fully effective as if the stockholders had approved the Plan on or before
April 1, 2000.
     (b) Subject to the limitations set forth in this subsection, the Board may
at any time suspend or terminate the Plan and may amend it from time to time in
such respects as the Board may deem advisable; provided, however, that the Board
shall not amend the Plan in any of the following respects without the approval
of stockholders:
     (1) To increase the maximum amount of Incentive Bonus that may be paid
under the Plan or otherwise materially increase the benefits accruing to any
Eligible Executive under the Plan;
     (2) To materially modify the requirements as to eligibility for
participation in the Plan;
     (3) To change the material terms of the stated performance goal.
     (c) No Incentive Bonus may be awarded during any suspension or after
termination of the Plan, and no amendment, suspension or termination of the Plan
shall, without the consent of the person affected thereby, alter or impair any
rights or obligations under any Incentive Bonus previously awarded under the
Plan.
A-3

 